Supreme Court of Florida
                                   ____________

                                   No. SC17-1205
                                   ____________

                          STEPHEN TODD BOOKER,
                                Petitioner,

                                         vs.

                              JULIE L. JONES, etc.,
                                  Respondent.

                                 [January 30, 2018]



PER CURIAM.

      Stephen Todd Booker petitions this Court for a writ of habeas corpus

seeking relief pursuant to the United States Supreme Court’s decision in Hurst v.

Florida, 136 S. Ct. 616 (2016), and our decision on remand in Hurst v. State

(Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This

Court has jurisdiction. See art. V, § 3(b)(9), Fla. Const.

      This Court stayed Booker’s case pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Booker responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Booker’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Booker is not entitled to relief.

Booker was sentenced to death following a jury’s recommendation for death by a

vote of eight to four. Booker v. State, 773 So. 2d 1079, 1086 (Fla. 2001).

Booker’s sentence of death became final in 2001. Booker v. Florida, 532 U.S.

1033 (2001). Thus, Hurst does not apply retroactively to Booker’s sentence. See

Hitchcock, 226 So. 3d at 217. Accordingly, we deny Booker’s petition.

      The Court having carefully considered all arguments raised by Booker, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

Original Proceeding – Habeas Corpus, Alachua County,
Case No. 011977CF002332AXXXXX

                                        -2-
Ann Finnell of Finnell, McGuinness, Nezami & Andux, P.A., Jacksonville,
Florida; and Billy H. Nolas, Chief, Capital Habeas Unit, Office of the Federal
Public Defender, Northern District of Florida, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, and Lisa A. Hopkins, Assistant Attorney
General, Tallahassee, Florida,

      for Respondent




                                       -3-